t c memo united_states tax_court reserve mechanical corp f k a reserve casualty corp commissioner of internal revenue respondent petitioner v docket no filed date val j albright and michelle y ku for petitioner thomas f harriman naseem jehan khan grubert roger markley and justin d scheid for respondent memorandum findings_of_fact and opinion kerrigan judge respondent determined the following deficiencies in petitioner’s federal_income_tax for tax years tax years in issue deficiency dollar_figure big_number big_number year unless otherwise indicated all section references are to the internal_revenue_code code in effect for the tax years in issue and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar the issues for consideration are whether transactions that petitioner executed during the tax years in issue constituted insurance contracts for federal_income_tax purposes and therefore whether petitioner was exempt from tax as an insurance_company described in sec_501 whether petitioner was eligible to make an election under sec_953 to be treated as a domestic_corporation and if petitioner was not an insurance_company and was not eligible to make an election under sec_953 whether payments that it received for the tax years in issue are subject_to the tax imposed by sec_881 findings_of_fact some of the facts have been stipulated and the stipulation of facts and the attached exhibits are incorporated herein by this reference when petitioner filed its petition it was a corporation organized under the laws of anguilla british west indies in our findings_of_fact we use the terms insurance risk coverage and similar terms to describe the form of the transactions but our use of those terms does not reflect any ruling as a matter of fact or law with respect to insurance or insurance_companies within the meaning of subchapter_l of the code i overview of reserve mechanical corp reserve mechanical corp f k a reserve casualty corp hereinafter reserve was incorporated in anguilla in under the provisions of section of the companies act anguilla is an overseas territory of the united kingdom during the tax years in issue reserve held a class b general insurance license class b insurance license issued by the financial services commission of anguilla the financial services commission is the anguillan governmental entity authorized to license regulate and oversee the financial services industry in anguilla including insurance_companies during the tax years in issue peak casualty holdings llc peak casualty a nevada limited_liability_company owned of reserve’s stock norman l zumbaum and cory weikel each owned of peak casualty zumbaum and weikel were u s citizens who resided in idaho during the tax years in issue zumbaum and weikel served as directors for reserve zumbaum was its chief_executive_officer president treasurer and assistant secretary weikel was its vice president secretary and assistant treasurer a peak’s operations peak mechanical components inc peak was incorporated in and its principal_place_of_business was in osburn idaho zumbaum and weikel each owned of peak’s outstanding_stock and peak elected to be treated as an s_corporation for federal_income_tax purposes peak engaged in the business of distributing servicing repairing and manufacturing equipment used for underground mining and construction by peak had grown significantly in and it had employees including management personnel shop managers and staff and outside salespersons in it had employees peak’s facilities were in idaho’s silver valley an active mining district and were within the bunker hill mining metallurgical complex a superfund site designated by the u s environmental protection agency epa bunker hill superfund site see bunker hill mining metallurgical complex smelterville id https cumulis epa gov supercpad siteprofiles index cfm fuseaction second cleanup id bkground last visited date the bunker hill superfund site was polluted with heavy metals including zinc and lead as a result of historic mining practices the site was subject_to epa oversight and regulation as part of its business peak cleaned equipment used in polluted mines and it took measures to protect its employees and to control fluid runoff containing pollutants and other hazardous materials during the tax years in issue peak’s equipment was used in approximately mines in idaho nevada and washington and it sold some products outside the united_states it manufactured and serviced a line of submersible pumps used to remove groundwater from working areas and it supplied and serviced large ventilation fans and air barrier doors which are used to improve air quality and control air flow in underground mines it rebuilt and customized trucks to be used as support vehicles in mining operations and it manufactured and repaired guide wheels for hoist conveyances which are used in mine shaft elevators b peak’s commercial insurance coverage during all of the tax years in issue peak maintained insurance coverage with third-party commercial insurers it held policies with third-party insurers that covered general liability worker’s compensation commercial property inland marine and international risk it maintained the following policies with the following insurance_companies insurance provider employers mutual casualty co emc emc emc idaho state insurance fund ace american insurance co policy type limit categories general liability each occurrence damage to rent premises medical expense personal advertising injury general aggregate limit products completed operations aggregate limit commercial property blanket policy limit commercial inland marine covering electronic data processing equipment limit for hardware worker’s compensation employer’s liability each accident disease each employee disease policy limit international risk policy foreign general liability automobile liability employers liability foreign accidental death dismemberment kidnap extortion policy limits dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number peak also maintained auto insurance policies with state farm for several vehicles that its employees drove for tax_year peak claimed a deduction on its form_1120s u s income_tax return for an s_corporation for insurance expenses of dollar_figure for tax_year it claimed a deduction for insurance expenses of dollar_figure peak’s income statement reflects that for the first six months of it incurred insurance expenses of dollar_figure c peak’s history of losses and insurance claims and potential losses sometime before the tax years in issue peak engaged a large accounting firm to review returns it had filed for previous years peak was advised that its income had been underreported and that it needed to restate its income for three tax years it contacted the internal_revenue_service irs about restating its income and it paid additional tax as a result the irs waived penalties in years prior to the tax years in issue peak had filed insurance claims under its auto insurance policies for losses associated with company vehicles in date a snowstorm damaged the roof of one of peak’s buildings and it filed a claim with emc emc conducted an examination and concluded that the repair would cost dollar_figure peak had a separate examination of the roof which concluded that dollar_figure would be insufficient to repair the roof it tried to negotiate with emc for a larger payout but after negotiations emc agreed to pay only dollar_figure peak paid dollar_figure out of pocket to have the roof replaced d rocquest and zw enterprises during the tax years in issue zumbaum and weikel equally co-owned of the membership interests in two other entities rocquest llc rocquest and zw enterprises llc zw rocquest and zw were idaho limited_liability companies that were treated as partnerships for federal_income_tax purposes rocquest owned real_estate in osburn and hayden lake idaho and elko nevada it leased the properties in osburn and elko to peak for peak’s business operations it leased the property in hayden lake to premier electric motor inc premier an entity that zumbaum and weikel partially owned premier conducted repair work on electrical motors and received most of its business from peak zw was an entity that zumbaum and weikel organized to facilitate a loan to an ex-employee after leaving peak the ex-employee wanted to purchase a bar in osburn and zumbaum and weikel through zw helped finance the purchase zw held a ownership_interest in the bar zumbaum and weikel organized zw so that peak would not have any liability vis-a-vis the bar ii formation of reserve before forming peak zumbaum and weikel worked for mining equipment ltd mel based in colorado robert pope was the president and owner of mel zumbaum and weikel viewed pope as a mentor pope recommended that peak should obtain more insurance and he suggested forming a captive_insurance_company he advised zumbaum and weikel to contact capstone associated services ltd capstone a overview of capstone in stewart feldman formed capstone a texas limited_partnership with an office in houston texas capstone offered insurance-related services including captive feasibility studies assistance with regulatory filings accounting and other services related to forming a captive_insurance_company it offered a turnkey administrative program to help small and intermediate size captives overcome transaction costs capstone employed insurance and accounting professionals and it was closely affiliated with the feldman law firm llp feldman firm which provided legal services to capstone clients feldman was the feldman firm’s managing partner and chief_executive_officer of capstone’s corporate general_partner 1feldman testified that capstone was a texas limited_partnership exhibit 9-j includes a reference to capstone associated services ltd a florida limited_partnership capstone would perform a feasability study for a client which provided an opinion as to the advisability of establishing a captive_insurance_company generally a feasibility study identified factors that would make a captive insurance arrangement desirable for a particular client including a discussion of the client’s business operations and risks insurance coverage that the client held through third-party insurers and potential coverage gaps exposures that might be relevant to the client’s business for clients that proceeded with the formation of a captive_insurance_company capstone performed a comprehensive set of captive management and administrative services capstone provided the services of its insurance professionals and it assisted clients in selecting and administering policies that the captive entities issued it advised clients in selecting policies drafted policies and provided services to handle claims adjustment and settlement capstone advised clients as to the premiums that should be charged for policies it charged reserve approximately dollar_figure a quarter for services including disbursements on reserve’s behalf b onsite visit of peak’s operations zumbaum and weikel contacted capstone to discuss forming a captive_insurance_company peak provided documents relating to its business operations which capstone compiled as client background documents for a feasibility study peak provided financial and income statements tax returns and documentation of insurance policies that it held with third-party insurers a copy of rocquest’s partnership tax_return for was included with the background documents on date feldman and lance mcneel director of capstone’s insurance department visited peak’s facilities feldman and mcneel met with zumbaum and weikel and they toured locations where peak conducted operations in osburn and the facility in hayden lake mcneel took pictures of peak’s operations and inventory feldman and mcneel discussed with zumbaum and weikel documents that peak had provided and discussed products that peak sold and its repair and manufacturing operations they discussed possible gaps in peak’s existing insurance coverage the onsite visit of peak’s facilities lasted six to eight hours c feasibility study for peak in date the finalized feasibility study for peak was issued about nine months after the start of reserve’s operations the background documents compiled to support the feasibility study included documents that reflected peak’s financial information through date and the background file was updated as late as date capstone’s feasibility study for peak concluded that as of the date of this report the viability of a small captive insurer to address the insurance and risk management issues discussed herein is feasible reasonable and practical and is the best alternative risk mechanism option for the proposed insured the feasibility study included an explanation of tax benefits for small and intermediate-size captives under sec_831 and sec_501 it included a summary of peak’s business operations a table reflecting peak’s commercial insurance policies and a list of other risk management issues the study did not provide detailed information regarding the other risks that conventional insurance might not cover the study provided brief descriptions of these risks but it included no information on the probability that these risks might occur the study did not include information about rocquest and zw the study identified specific policies that peak could consider handling through a captive insurer it identified potential domiciles for peak’s small captive and concluded anguilla is the preferred choice capstone and willis hrh of houston willis an insurance broker and risk management consulting firm that collaborated regularly with capstone during the tax years in issue jointly issued the feasibility study robert snyder signed the study as senior vice president of willis mcneel was principal author of the study and snyder’s role was to review it snyder did not perform any independent investigation of peak’s business operations and he based his review on the background documents that capstone compiled and an oral briefing from mcneel d license application organization on date feldman wrote a letter to the financial services commission of anguilla notifying the commission that capstone would be providing its usual comprehensive set of captive administrative services to reserve on date zumbaum weikel and feldman endorsed and submitted reserve’s application_for a class b insurer’s license in anguilla the application contained a business plan for reserve the business plan stated that in its early years reserve is expected to be operated under sec_501 of the u s federal tax code which limits gross_receipts to dollar_figure on date reserve was incorporated in anguilla and on the same date the financial services commission granted it a class b insurance license valid through date reserve’s insurance license application identified capstone and atlas insurance management anguilla limited atlas as key service providers on date reserve received an initial capitalization of dollar_figure the minimum amount required for a class b insurer under anguillan law capstone engaged atlas to serve as the authorized representative and resident insurance manager for capstone clients in anguilla atlas transmitted documents that capstone prepared for reserve’s license application to the anguillan regulatory authorities after atlas submitted the license application its principal role was to provide a local business address for reserve iii reserve’s direct written policies during the tax years in issue reserve issued direct written insurance policies with peak rocquest and zw as the named insureds on each policy all of the policies that reserve issued the insureds showed one premium price and did not specify amounts to be paid_by each insured all of the policies contained the following provision the coverages afforded by this policy are excess over any other valid and collectible insurance_policy issued by any other insurer the limits and deductibles stated herein only apply after coverage is exhausted from any and all other valid insurance policies issued by any other insurer during the tax years in issue peak maintained its insurance coverage with third- party insurers for the tax years in issue capstone selected and drafted the policies that reserve issued for peak and the other insureds zumbaum scanned the policies but did not review them in detail and he was unaware of specific terms in the policies capstone employees including mcneel determined the premiums that reserve charged for the policies for each of the tax years in issue mcneel prepared a rating worksheet that calculated the premiums for reserve’s direct written policies zumbaum and weikel had ultimate authority to determine the premiums and they always approved the amounts that capstone advised mcneel calculated the premiums using ratings bases specific to peak’s business for most policies the ratings base was peak’s annual projected sales he applied to the ratings base for each policy a base rate that varied according to the type of insurance being provided which yielded a base premium price for the first dollar_figure of coverage capstone maintained a spreadsheet of base rates for common policies that it administered on behalf of its clients’ captive insurance_companies capstone entities mcneel prepared the spreadsheet by reviewing the premiums that all capstone entities had charged in previous years and the spreadsheet provided both an average and a range of rates from which he could choose for each type of policy on reserve’s rating worksheets mcneel adjusted the base premium amounts using increased limit factors which accounted for the increased coverage limits in its policies capstone engaged persons employed by an outside firm mid-continent general agency inc mid-continent to develop premium quotations a mid- continent employee generated pricing indications using information that capstone compiled about its clients mcneel relied on the mid-continent indications in setting the premiums that reserve and other capstone entities charged for their direct written policies in mid-continent wrote capstone a letter which stated that many of the insurance coverages written by the capstone captives are nonstandard lines of insurance for which there is no ‘manual rating’ the letter stated further that u nderwriting judgment while ‘subjective ’ is a key component of evaluating and pricing risk in the methodology that mid-continent employees used to generate pricing indications peak and the other insureds under reserve’s policies had insufficient histories of insurance claims and losses to use as bases for determining premiums and mcneel did not rely on loss data in calculating the premiums for reserve’s direct written policies a direct written policies for reserve issued direct written insurance policies with peak rocquest and zw as the named insureds each policy listed poolre insurance corp poolre as the stop loss insurer these policies were effective from date through date the aggregate amount of insurance was dollar_figure million and the premiums were dollar_figure reserve issued the following direct written policies for name of policy combined premium1 aggregate policy limit excess directors officers liability special risk--loss of major customer special risk--expense reimbursement special risk--loss of services special risk--weather related business interruption excess pollution liability special risk--tax liability excess intellectual_property package special risk--regulatory changes special risk--punitive wrap liability excess employment practices liability excess cyber risk special risk--product recall total dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number 1as noted each of the direct written policies that reserve issued showed only one premium price for coverage to be provided to all three named insureds according to additional agreements executed by the parties which are described in more detail below a portion of the premiums due for the direct written policies were to be paid to a stop loss insurer it is unclear from the record which of the insureds paid premiums under the direct written policies in what amounts they paid and to whom accordingly the table reflects only the combined premium price shown on each of the policies seven of the policies had retroactive dates or look-back provisions the policies for excess directors and officers liability excess pollution liability excess intellectual_property punitive wrap liability excess employment practices liability and excess cyber risk provided that the policies would cover claims occurring after date the tax_liability policy provided that it would cover all tax periods for tax returns whose due dates without extensions were during the calendar_year the remaining six policies for loss of major customer expense reimbursement loss of services weather-related business interruption intellectual_property package regulatory changes and product recall had no retroactive dates b direct written policies for reserve issued direct written insurance policies peak rocquest and zw were the named insureds and the policies were effective for date through date each policy listed poolre as the stop loss insurer the total premiums were dollar_figure the direct written policies for did not include insurance for weather-related business interruption and excess cyber risk as included in the direct written policies reserve issued the following policies for name of policy combined premium aggregate policy limit excess directors officers liability special risk--loss of major customer special risk--expense reimbursement special risk--loss of services excess pollution liability special risk--tax liability excess intellectual_property package special risk--regulatory changes special risk--punitive wrap liability legal expense reimbursement special risk--product recall total dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number on date an atlas employee executed the policies on reserve’s behalf during capstone formed its own licensed insurance management company in anguilla and capstone replaced atlas with its own employee to serve as reserve’s resident insurance manager and authorized representative c direct written policies for reserve issued direct written policies peak rocquest and zw were the named insureds each policy listed poolre as the stop loss insurer on date a capstone employee executed the policies as reserve’s authorized representative the effective policy period for the policies was date through date and the total premiums were dollar_figure reserve issued the following policies for name of policy combined premium aggregate policy limit excess directors officers liability special risk--loss of major customer special risk--expense reimbursement special risk--loss of services excess pollution liability special risk--tax liability excess intellectual_property package special risk--regulatory changes special risk--punitive wrap liability legal expense reimbursement special risk--product recall total dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number d claims under direct written policies dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number the only claim made under one of reserve’s direct written policies was made in peak made a claim under the policy for loss of a major customer the date of occurrence for the claim was date according to a notice of claim filed on date the claim notice reported a reduction of orders from stillwater mining co that reportedly resulted in a reduction in peak’s sales for that period the claim as reflected on the claim notice was for dollar_figure on date reserve issued peak a check for dollar_figure the check was drawn on reserve’s bank account at americanwest bank in wallace idaho jill howard howard a peak employee signed the check on date reserve and peak executed a settlement and release agreement in which reserve agreed to pay the calculated value of dollar_figure for peak’s loss of customer claim on that date reserve issued a second check which howard signed from its americanwest bank account to peak for dollar_figure the claim notice indicates that on date reserve closed the claim for the stillwater loss the claim notice states that reserve reopened the claim for the stillwater loss on account of extended losses on date on date a third check that howard signed for dollar_figure was issued from the americanwest bank account to peak after the tax years in issue on date reserve and peak executed an addendum to the settlement and release agreement which stated that the amount to be paid in connection with the stillwater loss was dollar_figure and that the amount had been paid already reserve paid all amounts to peak for the stillwater loss out of its own funds iv poolre the quota share arrangement and the creditre reinsurance arrangement a poolre’s stop loss endorsements in poolre was domiciled in the british virgin islands stephen friedman was the owner of poolre in poolre redomiciled in anguilla and starting on date and through it held a class b insurance license in anguilla poolre had no employees in anguilla or in the united_states capstone administered poolre’s operations and maintained the books_and_records for poolre zumbaum was unaware of what reserve did in anguilla during the tax years in issue for each of the tax years in issue reserve and poolre executed a joint underwriting stop loss endorsement stop loss endorsement which by its terms applied to all of the direct written policies that reserve issued pursuant to the stop loss endorsements poolre agreed to serve as a joint underwriter and stop loss insurer for the direct written policies reserve was the lead insurer with respect to the policies and poolre assumed an amount of excess risk according to the terms of the stop loss endorsement for each of the tax years in issue poolre would receive a percentage of the total combined premiums due from the insureds under reserve’s direct written policies pursuant to the and stop loss endorsements of the premiums charged for the direct written policies was to be paid to reserve as lead insurer and the remaining was to be paid to poolre as stop loss insurer the terms of the stop loss endorsement were modified and provided that reserve would receive of the combined premiums under the direct written polices and poolre would receive under the terms of the stop loss endorsements for all tax years in issue poolre’s obligation to pay on claims made against reserve’s direct written policies arose only if a total claims threshold was exceeded and according to the endorsements poolre was obligated to cover a certain amount of payments in excess of that threshold the and stop loss endorsements provided that poolre would have no liability until claims reported under the direct written policies exceeded of the total combined premiums due under the policies and one of four attachment points occurred under the and stop loss endorsements attachment points were triggered when a certain number of losses reached a set amount for example the first attachment point described in the stop loss endorsements was reached when the lead insurer received two original loss claims for events of dollar_figure or more and the fourth attachment point was reached when the lead insurer received five claims of dollar_figure or more for separate events poolre’s participation level under the and stop loss endorsements ie the total amount it might have to pay was expressly limited to the lesser_of the amount of the claim that exceeded the appropriate attachment point of the combined direct written premiums or the named insureds’ pro_rata share of the total current_year loss funding pool up to a maximum of of the stop loss insurer’s combined premium revenue from all current_year stop loss coverage under the modified stop loss endorsement poolre’s liability to pay on claims made against reserve’s direct written policies arose when all reported claims exceeded of total combined premiums for reported claims above the threshold the stop loss endorsement provided that poolre was liable to pay and poolre’s participation level was limited to of total combined premiums poolre entered into stop loss endorsements for insurance policies that other capstone entities issued during the tax years in issue poolre entered into endorsements for around policies that between and capstone clients issued and that covered in the aggregate around insureds the terms of the stop loss endorsements that poolre executed with reserve and with the other capstone entities were similar b quota share policies poolre pooled the premiums that it was entitled to receive under the stop loss endorsements and it executed reinsurance agreements designed to redistribute them to the capstone entities for each of the tax years in issue reserve and the other capstone entities each executed with poolre a quota share reinsurance policy quota share policy pursuant to their respective quota share policies reserve and each of the other capstone entities agreed to assume coverage for a specified portion quota share of the risks that poolre had assumed according to the terms of the stop loss endorsements stop loss pool the quota share that reserve assumed under the quota share policy for each tax_year in issue was calculated so that reserve was entitled to receive payments from poolre equal to the premiums that poolre was entitled to receive from peak and the other insureds pursuant to the stop loss endorsement pursuant to the stop loss endorsement for poolre was to receive premiums of dollar_figure representing of the total combined premiums that peak and the other insureds were charged under the direct written policies under the quota share policy poolre agreed to pay reserve reinsurance premiums of dollar_figure for assuming approximately of poolre’s stop loss pool reserve’s general ledger reflects that reserve bore no losses under the quota share policy for it reflects that reserve received payments from poolre for the quota share policy that totaled dollar_figure which were designated in the ledger as reinsurance premiums for and reserve recorded no losses in connection with the quota share policies reserve’s general ledger reflects that it received payments pursuant to the quota share policy of dollar_figure which equaled the percentage of premiums that poolre was entitled to receive for the stop loss endorsement ie of dollar_figure from peak and the other insureds poolre was due to receive premiums of dollar_figure under the stop loss endorsement ie of dollar_figure from peak and the other insureds and pursuant to the quota share policy poolre agreed to pay reserve dollar_figure for assuming about of the stop loss pool c creditre reinsurance arrangement for the tax years in issue reserve executed with poolre a credit insurance coinsurance contract coinsurance contract under which reserve agreed to assume a small portion of risk that poolre had agreed to assume from an unrelated company creditre reassurance corp ltd creditre gary fagg owned creditre which had no employees creditre had no knowledge of reserve’s formation or operations the coinsurance contracts recited that pursuant to a preexisting reinsurance treaty creditre ceded to poolre for the tax years in issue a pro_rata share of the liability and premiums associated with a large pool of vehicle service contracts according to statements in the coinsurance contracts the vehicle service contracts in the pool originated from lyndon property insurance co lyndon a large u s - based direct writer of insurance an exhibit prepared in connection with reserve’s form_1024 application_for recognition of exemption under sec_501 represents that lyndon ceded the alleged vehicle contracts to aria sac ltd aria a bermuda-domiciled insurance_company according to fagg aria then ceded a portion of the liability for the vehicle service contracts to creditre which ceded a small portion to poolre the coinsurance contracts provided that poolre would cede shares of its portion of the liability for the vehicle service contracts to reserve the terms of the coinsurance contracts required reserve to reinsure and of the annualized liability of poolre for the tax years in issue respectively poolre executed similar coinsurance contracts involving the vehicle services contracts with other capstone entities during the tax years in issue v reserve’s tax returns on its tax returns filed for the tax years in issue reserve reported that it used the accrual_method of accounting for each of the tax years in issue reserve elected to be treated as a domestic insurance_company pursuant to sec_953 for tax_year it filed form 990-ez short_form return of organization exempt from income_tax and for tax years and it filed forms return of organization exempt from income_tax on the form 990-ez for reserve reported program service revenue of dollar_figure and total expenses of dollar_figure it reported a small amount of revenue attributable to investment_income all expenses reported for were other expenses and were detailed on an attached schedule the attached schedule identified expenses for management and legal fees office expenses depreciation travel reinsurance commissions and loss expenses on its form_990 reserve reported program service revenue of dollar_figure it also reported revenue from investment_income and other revenue for it reported total expenses of dollar_figure part ix statement of functional expenses of the form_990 listed expenses for management and legal fees office expenses depreciation conferences conventions and meetings reinsurance commissions loss expenses licenses and government fees and other expenses on it sec_2010 form_990 reserve reported program service revenue of dollar_figure and reported investment_income and other revenue for it reported total expenses of dollar_figure part ix of the form_990 listed expenses for management and legal fees office expenses depreciation conferences conventions and meetings reinsurance commissions loss expenses licenses and government fees and other expenses on date zumbaum submitted on behalf of reserve a form_1024 requesting recognition as a tax-exempt_organization at a later date reserve withdrew its application vi reserve’s financial statements for tax years and statutory financial statements required by and in compliance with anguillan law were filed with the financial services commission on reserve’s behalf liptz associates liptz prepared and filed these financial statements david liptz a licensed certified_public_accountant was head of liptz and he and his firm performed audits of reserve for the tax years in issue during the tax years in issue reserve met the minimum solvency margin requirements under anguillan law 2the anguilla financial services commission waived the requirement to file an audited financial statement for because reserve was not incorporated until the fourth quarter of that year vii notice_of_deficiency on date respondent issued reserve a notice_of_deficiency for the tax years in issue notice in the notice respondent determined that reserve was not a tax-exempt_insurance_company within the meaning of sec_501 respondent determined that reserve’s insurance and reinsurance transactions lacked economic_substance and in the alternative that it was not an insurance_company within the meaning of subchapter_l of the code because its predominant activity was not insurance respondent determined that reserve was not eligible to make an election under sec_953 to be treated as a domestic_corporation and that reserve was required to file forms 1120-f u s income_tax return of a foreign_corporation for the tax years in issue the notice stated that substitutes for returns had been prepared for reserve for the tax years in issue the notice determined that the amounts that reserve reported as program service revenue for the tax years in issue constituted taxable_income the proposed tax_liabilities in the notice were based on respondent’s determination that the withholding_tax imposed by sec_881 applied to income that reserve received for the tax years in issue respondent determined that because reserve had failed to file forms 1120-f for the tax years in issue within months of their respective due dates as provided in sec_6072 it was barred from claiming all deductions and credits in computing its taxable_income opinion generally the taxpayer bears the burden of proving that the commissioner’s determinations set forth in the notice_of_deficiency are incorrect rule a 290_us_111 under sec_7491 in certain circumstances the burden_of_proof may shift from the taxpayer to the commissioner reserve does not contend that the burden_of_proof shifts to respondent under sec_7491 as to an issue of fact both parties presented experts to support their respective positions we focus on the degree to which experts’ opinions are supported by the evidence we do not use titles because we do not wish to imply a greater deference to academic experts than to industry experts we do not discuss the opinion of any expert which does not pertain to our factual conclusions i applicable statutes sec_501 and c provides for the tax-exempt treatment of income received by insurance_companies that meet certain criteria an insurance_company as defined in sec_816 other than a life_insurance_company shall be exempt from tax if its gross_receipts for the taxable_year do not exceed dollar_figure and more than of its receipts consist of premiums sec_501 c a sec_816 defines an insurance_company as any company more than half of the business of which during the taxable_year is the issuing of insurance or the reinsuring of risks underwritten by insurance_companies pursuant to sec_953 a foreign_insurance_company that is a controlled_foreign_corporation and which would qualify as an insurance_company under subchapter_l of the code if it were a domestic_corporation may make an election to be treated as a domestic_corporation for federal_income_tax purposes reserve made an election under sec_953 for the tax years in issue it filed returns taking the position that it qualified as a tax-exempt_insurance_company under sec_501 generally sec_881 imposes a tax on amounts received from sources within the united_states by a foreign_corporation as interest dividends rents salaries wages premiums annuities compensations remunerations emoluments and other fixed_or_determinable_annual_or_periodical_gains profits or income this withholding_tax is limited to the amount not effectively connected with the conduct_of_a_trade_or_business within the united_states sec_881 ii insurance requirements reserve contends that it was engaged in the business of issuing insurance and that it was a bona_fide insurance_company respondent contends that reserve was not an insurance_company because its arrangement with peak and the other insureds was not insurance neither the code nor the regulations define insurance and we are guided by caselaw in determining whether a particular transaction constitutes insurance for federal_income_tax purposes avrahami v commissioner t c __ __ slip op pincite date courts have looked to four criteria in deciding whether an arrangement constitutes insurance the arrangement involves insurable risks the arrangement shifts the risk of loss to the insurer the insurer distributes the risk among its policy holders and the arrangement is insurance in the commonly accepted sense 96_tc_45 aff’d 979_f2d_1341 9th cir 96_tc_18 aff’d 979_f2d_162 9th cir these four nonexclusive criteria establish a framework for determining the existence of insurance for federal_income_tax purposes amerco subs v commissioner t c pincite we consider all of the facts and circumstances in the light of the criteria outlined above see 142_tc_1 we will first look at the criterion of risk_distribution a risk_distribution generally risk_distribution occurs when the insurer pools a sufficiently large number of unrelated risks id pincite from the insurer’s perspective insurance is a risk-distribution device a mechanism by which the insurer pools multiple risks of multiple insureds in order to take advantage of the law of large numbers r v i guar co subs v commissioner 145_tc_209 insuring many independent risks for numerous premiums serves to distribute risk 811_f2d_1297 9th cir aff’g 84_tc_948 risk_distribution allows the insurer to reduce the possibility that a single claim will exceed the amount taken in as premiums and set_aside for the payment of such a claim id in past cases we have focused on both the number of insureds and the total number of independent risk exposures to determine whether an insurer distributed risk see avrahami v commissioner t c at __ slip op pincite we have held that a captive insurer may effectively distribute risk even though it insures only the risks of its commonly owned brother-sister entities see rent-a-center inc v commissioner t c pincite securitas holdings inc v commissioner tcmemo_2014_225 at in rent-a-center inc v commissioner t c pincite we concluded that the captive assumed and pooled premiums for a sufficient number of statistically independent risks and achieved risk_distribution because it issued policies for its affiliates that covered more than big_number employees big_number vehicles and big_number stores in all states we found that the captive in securitas holdings v commissioner at distributed risk effectively where it provided worker’s compensation coverage for more than big_number employees automobile coverage for more than big_number vehicles and other coverages for more than separate entities by contrast in avrahami v commissioner t c at __ slip op pincite we found that the captive’s issuance of seven types of direct policies covering exposures for four related entities was insufficient to distribute risk direct written policies during the tax years in issue reserve issued between and direct written policies for three insureds according to reserve one company peak was the primary insured under all of the policies even though the policies listed peak rocquest and zw peak operated two facilities in osburn had a maximum of employees and maintained some machinery used to repair and fabricate mining equipment it sold or serviced equipment used in mines and it sold some equipment outside the united_states the record establishes that the operations of the other two insureds were insignificant only one document relating to either of these entities was included with the background documents that capstone used to produce the feasability study rocquest owned real_estate in three locations all of which it leased to peak or another entity partly owned by zumbaum and weikel and it had no employees zw had no employees and owned no assets other than a small interest in a local bar reserve issued direct written policies for the tax years in issue that covered between dollar_figure and dollar_figure million in potential losses and most or all of the risk of loss was associated with the business operations of just one insured we conclude that the number of insureds and the total number of independent exposures were too few to distribute the risk that reserve assumed under the direct written policies like the taxpayer in avrahami reserve in this case failed to achieve risk_distribution through the policies that it issued for its affiliated entities see id the reinsurance agreements reserve contends that it distributed risk through the stop loss endorsements and the quota share policies with poolre during the tax years in issue around capstone entities executed these same contracts with poolre and these contracts were referred to as the quota share arrangement under the quota share arrangement poolre gave stop loss endorsements for the captives’ direct written policies and agreed to assume an excess portion of the risks associated with those policies simultaneously the captives agreed to reinsure and to receive premiums for reinsuring a share of blended risk from poolre’s stop loss pool reserve contends that pursuant to the quota share arrangement it insured hundreds of unaffiliated insureds under hundreds of unaffiliated insurance policies reserve contends that it distributed risk through the coinsurance contracts according to the terms of these contracts it assumed liability for a fraction of the pool of vehicle service contracts that creditre ceded to poolre for the tax years in issue reserve contends that through the coinsurance contracts it earned premiums for assuming risks related to a large pool of many thousands of risks because of the payments that poolre agreed to make pursuant to the quota share arrangement and the payments called for under the coinsurance contracts reserve contends that over of its gross premiums for each of the tax years in issue was from providing insurance to unrelated parties reserve cites harper grp in support of its argument that its percentage of nonaffiliated premium income is sufficient to satisfy the requirements of risk_distribution in harper grp v commissioner t c pincite we determined that the captive insurer distributed risk because in addition to insuring affiliated entities the captive provided coverage to and collected premiums from a relatively large number of unrelated insureds we considered the percentage of the captive’s gross premiums that was derived from unrelated insurance_business and we found that approximately of the captive’s business came from insuring unrelated parties id we concluded that this fact demonstrated that the captive had a sufficient pool of insureds to provide risk_distribution id pincite in cases where we held that the captive insurer achieved risk_distribution by insuring a sufficient number of unrelated parties we also determined that the transactions with the unrelated parties were insurance transactions for federal_income_tax purposes avrahami v commissioner t c at __ slip op pincite see also harper grp v commissioner t c pincite amerco subs v commissioner t c pincite before we can determine whether reserve effectively distributed risk through these agreements we must determine whether poolre was a bona_fide insurance_company see avrahami v commissioner t c at __ slip op pincite in determining whether an entity is a bona_fide insurance_company we have considered a number of factors including whether it was created for legitimate nontax reasons whether there was a circular flow of funds whether the entity faced actual and insurable risk whether the policies were arm’s-length contracts whether the entity charged actuarially determined premiums whether comparable coverage was more expensive or even available whether it was subject_to regulatory control and met minimum statutory requirements whether it was adequately capitalized and whether it paid claims from a separately maintained account id rent-a-center inc v commissioner t c pincite we address the most relevant factors in our analysis below poolre engaged in two sets of transactions during the tax years in issue the quota share arrangement and the coinsurance contracts we will consider the facts surrounding both in determining whether poolre was a bona_fide insurance_company a quota share arrangement capstone managed poolre and only capstone entities participated in the quota share arrangement poolre had no employees reserve contends that poolre’s stop loss pool was a mechanism whereby risks associated with the stop loss endorsements were pooled and blended and that blended risk was ceded back to the capstone entities reserve’s expert neil doherty concluded that virtually all the exposure assumed by any captive under the quota share reinsurance is entirely unrelated to the captive’s affiliate doherty explained that the pooled insurance risk of poolre is reinsured back to the capstone captives on a proportional basis which has the effect that the captives such as reserve insure the smaller losses of their affiliates but pool the larger losses so that each captive ends up bearing less than one-fiftieth of the larger loss he concluded that this arrangement enabled reserve to spread its risks across a large pool of unrelated parties providing a wide distribution of risk respondent contends that the quota share arrangement provided the appearance of risk_distribution without actually distributing any risk respondent argues that poolre is not a bona_fide insurance_company because reserve’s arrangement with poolre did not distribute risk respondent argues that reserve’s arrangement with poolre did not distribute risk because poolre was not a bona_fide insurance_company i circular flow of funds under its quota share policies reserve was to receive reinsurance premiums equal to the direct written premiums that its affiliated insureds owed poolre under the stop loss endorsements reserve never recorded and it does not contend that it had any losses or expenses in connection with its purported quota share liabilities accordingly the end result for each tax_year under the quota share arrangement was that reserve would receive payments from poolre in exactly the same amount as the payments that poolre was entitled to receive from peak and the other insureds for the stop loss coverage in considering a very similar set of circumstances in avrahami v commissioner t c at __ slip op pincite we concluded that w hile not quite a complete loop this arrangement looks suspiciously like a circular flow of funds ii arm’s-length contracts the perfect matching of payments under the corresponding stop loss endorsements and quota share policies from insureds to poolre and from poolre to captives indicates that the quota share arrangement was not the product of arm’s-length considerations peak’s risks that were insured through poolre were different from the risks that poolre ceded to reserve under the quota share policies the risks that poolre purported to assume under the stop loss endorsements related to various unrelated business activities and to policies covering various unrelated lines of insurance reserve has not shown that the risks were comparable in scale the same amount that peak and the other insureds were obligated to pay poolre for the stop loss coverage was to be paid to reserve pursuant to the quota share arrangement reserve has not explained why these amounts were the same it has not explained how all capstone clients in the quota share arrangement would be able to transfer a particular set of risks ie those associated with their affiliated insureds and assume in exchange a blended portion of completely different risks for exactly the same premium price reserve did not produce evidence which shows the risks of other capstone entities it did not provide evidence regarding their industries locations operations types of risks and exposure to risk the evidence shows that the stop loss pool was divided among the captives so that reinsurance premiums equaled the portion of direct premiums_paid by each captive’s affiliated insureds we conclude that the amounts that poolre was to pay reserve under the quota share arrangement were not determined at arm’s length or using objective criteria iii actuarially determined premiums according to a letter from glicksman consulting llc to capstone poolre charges premiums that are a flat percentage of the gross direct written premiums reserve produced no evidence to support the calculation of the premiums there is no evidence regarding the other capstone entities that participated in the quota share arrangement which shows the industries and the risks involved and the specific amounts of exposure according to the evidence all participants in the quota share arrangement agreed to direct their affiliated insureds to pay the same percentage of direct written premiums to poolre as in avrahami v commissioner t c at __ slip op pincite we are concerned with a one-size-fits-all rate for all the participants in the quota share arrangement iv faced actual and insurable risk under the terms of the direct written policies reserve was liable for claims not covered by any other valid and collectible insurance_policy issued by any other insurer peak maintained extensive commercial insurance coverage with third-party insurers under the stop loss endorsements poolre was liable on claims made under the direct written policies only after a substantial claims threshold was exceeded coverage under the stop loss endorsements was not triggered until claims reached of total combined premiums in and and of total combined premiums in after which poolre would be obligated to pay of claims made the total combined premium amounts for the tax years in issue were dollar_figure dollar_figure and dollar_figure respectively reserve could identify only one occurrence before the tax years in issue when peak tried to collect on an insurance claim with its third-party commercial insurers emc agreed to pay only dollar_figure and peak had to pay dollar_figure for repairs to the damaged roof this amount was significantly below the combined total premiums to be paid_by the insureds for each tax_year in issue and significantly below the claims threshold that would trigger poolre’s liability under the stop loss endorsements reserve cited the additional taxes that peak paid after its returns were reviewed by an accounting firm and it contends that this was a loss that the direct written policies and stop loss endorsements were designed to cover however reserve provided no evidence of the amount of that purported loss or the likelihood that something like it would happen again the available history of losses for peak and the other insureds shows that before the tax years in issue they never suffered any losses that would even come close to triggering the stop loss coverage provided for in the stop loss endorsements poolre was removed far from any actual risk associated with the business or operations of reserve’s insureds v licensed and regulated as an insurance_company reserve provided evidence that poolre obtained a class b insurance license after it redomiciled in anguilla starting date however it did not provide evidence that poolre was a licensed and regulated insurer before that time the record establishes only that poolre was a corporation in good standing in the british virgin islands before it reincorporated in anguilla reserve executed both its and reinsurance agreements with poolre before it obtained an insurance license in anguilla vi created for legitimate nontax reasons reserve contends that poolre through the quota share arrangement operated for the purpose of distributing risk for the capstone entities all the facts and circumstances in this case indicate that reserve did not enter into the quota share arrangement with the intention of distributing its risk for each of the tax years in issue the arrangement cycled a portion of the premiums that peak paid under the direct written policies from one controlled_entity to another reserve and reserve was not taxed on the income pursuant to sec_501 the only purpose poolre served through the quota share arrangement was to shift income from peak to reserve reserve has not established that poolre was created or operated for legitimate nontax reasons vii conclusion we conclude that the facts surrounding reserve’s quota share policies with poolre establish that those agreements were not bona_fide insurance agreements the quota share arrangement involved a circular flow of funds the premiums were not negotiated at arm’s length all the insureds of the participants in the quota share arrangement were obligated to pay the same percentage of premiums to poolre there is no evidence that the premiums peak and the other insureds were obligated to pay poolre and the premiums that poolre was obligated to pay reserve were actuarially determined poolre’s activities as they relate to those policies were not those of a bona_fide insurance_company b coinsurance contracts the risks associated with the coinsurance contracts purportedly related to a large pool of vehicle service contracts that a large insurance provider had originally underwritten according to documents that reserve provided and testimony of its witnesses the liabilities for these vehicle service contracts were pooled and ceded down a chain of entities and ultimately creditre ceded a portion of the pooled risk to poolre the coinsurance contracts provided that poolre ceded portions of its liability for the vehicle service contracts to reserve reserve contends that liability for the pool of vehicle service contracts generated losses that offset premiums received during the tax years in issue it failed to provide evidence that the vehicle service contracts which formed the basis for the reinsurance that poolre re-ceded in the coinsurance contracts actually existed fagg described a series of ceding transactions ie from lyndon to aria from aria to creditre and from creditre to poolre even if we agree with reserve about the validity of the coinsurance contracts any actual risk that poolre had in connection with the vehicle service contracts was de_minimis because poolre assumed liability for a small blended portion of the overall pool of vehicle service contracts and it re-ceded most or all of that liability to the capstone entities the amount ceded to reserve was also de_minimis on the basis of the relevant facts and circumstances we conclude that the coinsurance contracts were not bona_fide reinsurance agreements reserve has not established that the contracts underlying the purported reinsurance transactions existed or that the transactions involved actual risk c conclusion we conclude that poolre was not a bona_fide insurance_company the purported reinsurance agreements between it and reserve did not allow reserve to effectively distribute risk neither through the policies it issued for its affiliated entities nor through its agreements with poolre did reserve achieve risk_distribution risk_distribution is a necessary component of insurance and its absence in this case is sufficient for us to conclude that reserve’s transactions during the tax years in issue were not insurance transactions see avrahami v commissioner t c at __ slip op pincite see also amerco subs v commissioner t c pincite holding that risk-shifting and risk-distributing are necessary to the existence of insurance citing 89_tc_1010 aff’d 914_f2d_396 3d cir b insurance in the commonly accepted sense the absence of risk_distribution is enough to conclude that the transactions between reserve and its insureds were not insurance transactions an alternative ground for this holding is that they did not constitute insurance in the commonly accepted sense see avrahami v commissioner t c at __ slip op pincite to determine whether an arrangement constitutes insurance in its commonly accepted sense we look at a number of factors including whether the company was organized operated and regulated as an insurance_company whether it was adequately capitalized whether the policies were valid and binding whether the premiums were reasonable and the result of an arm’s-length transaction and whether claims were paid r v i guar co subs v commissioner t c pincite rent-a-center inc v commissioner t c pincite harper grp v commissioner t c pincite reserve contends that it was formed for a valid business_purpose the issuance of insurance contracts it further contends that each of the contracts at issue meets all the requirements for an arrangement that constitutes insurance in the commonly accepted sense in support of its argument reserve contends that we should consider determination letters that the commissioner issued to other unrelated taxpayers concerning tax-exempt status under sec_501 reserve contends that its captive insurance arrangement is similar to the other arrangements for which the feldman firm received approval of an application_for tax-exempt status respondent contends that reserve did not provide insurance in the commonly accepted sense respondent further contends that peak’s premium payments to reserve were made at the direction of zumbaum and weikel in order to reduce peak’s profits we will not rely upon the determination letters in our consideration of whether reserve offered insurance in the commonly accepted sense these determinations cannot be used as precedent see sec_6110 but they may be instructive for revealing the interpretation put upon the statute by the agency charged with responsibility of administering the revenue laws 369_us_672 organization operation and regulation reserve was incorporated as an insurance_company in anguilla and it was regulated by the financial services commission of anguilla generally it complied with the requirements of anguillan law it obtained an insurance license filed financial statements with regulators satisfied minimum capitalization requirements and maintained a business address in anguilla apart from observing these formalities however the facts demonstrate that reserve was not operated as an insurance_company reserve’s planning incorporation and operations during the tax years in issue were managed entirely by capstone reserve had no employees of its own that performed services zumbaum reserve’ sec_50 owner president and chief_executive_officer knew virtually nothing about its operations at trial he showed very little knowledge of provisions in the policies that peak and his other entities held with reserve zumbaum did not know how claims were made or handled and he did not know where or how reserve’s records were kept reserve’s operations were managed at capstone’s direction it maintained an address in anguilla but there is no evidence that any activities were ever performed there other than the feasibility study that capstone produced there is no evidence that any due diligence was performed for the policies that reserve issued the feasibility study gave an overview of peak’s operations and some background documents relating to peak’s operations were attached to the feasibility study however many of the background documents covered periods after reserve’s incorporation the feasibility study was not complete when reserve issued the direct written policies for or the feasibility study did not provide details about the other insureds rocquest and zw and they were parties under every policy that reserve issued these two entities were named as insureds on policies that did not seem to apply to their limited activities there is no evidence that reserve performed any due diligence with respect to the reinsurance agreements that it executed with poolre with respect to the quota share arrangement it agreed to assume risks relating to a number of different businesses and a number of different lines of insurance nothing in the record indicates that reserve or anyone performing activities on reserve’s behalf evaluated these risks before executing the quota share policies capstone managed both reserve and poolre and they were both parties to the quota share policies and the coinsurance contracts reserve contends that the reinsurance agreements allowed it to distribute risk however reserve did not show that anyone with a financial interest in its operations considered the details of the quota share policies and the coinsurance contracts and considered whether risk was distributed zumbaum did not understand the details of reserve’s operations and relied upon capstone’s advice there is no evidence that reserve engaged in any due diligence to determine whether it was adequately distributing risk only one claim was filed under reserve’s direct written policies a claim notice was generated for the stillwater loss but no supporting documentation accompanied the claim notice peak did not submit and reserve did not insist on obtaining any documents to substantiate the occurrence or the amount of the claimed loss the first payment for the stillwater loss was made out of reserve’s bank account more than a month before reserve and peak executed the settlement and release agreement peak received another large payment out of reserve’s bank account several months after the execution of the settlement and release agreement reserve did not execute an addendum to the settlement and release agreement reflecting this payment until years after the tax years in issue all payments for the stillwater loss were made by checks that howard a peak employee signed in considering whether reserve operated as an insurance_company we look beyond the formalities and consider the realities of the purported insurance transactions hosp corp of am v commissioner tcmemo_1997_482 slip op pincite citing 62_f3d_835 6th cir rev’g t c memo in reality the interested parties to reserve’s insurance transactions did not participate in structuring or executing those transactions little or no due diligence was performed with respect to the direct written policies or the reinsurance agreements and for all of the tax years in issue only one claim was filed under reserve’s policies and that claim was handled in an irregular manner capstone directed reserve’s activities and directed a series of transactions between its managed entities so that reserve appeared to be engaged in the business of issuing insurance contracts the facts establish that reserve was not operated as an insurance_company in the commonly accepted sense adequate capitalization during the tax years in issue reserve met the minimum capitalization requirements of anguilla generally our caselaw holds that meeting the statutory requirements of the captive’s domicile jurisdiction is sufficient to show that the captive was adequately capitalized see avrahami v commissioner t c at __ slip op pincite r v i guar co subs v commissioner t c pincite rent-a-center inc v commissioner t c pincite harper grp v commissioner t c pincite valid and binding policies to be valid and binding an insurance_policy should at a minimum identify the insured define an effective period for the policy specify what is covered by the policy state the premium amount and be signed by authorized representatives of the parties see avrahami v commissioner t c at __ slip op pincite securitas holdings v commissioner at in r v i guar co subs v commissioner t c pincite we held that policies were valid and binding where the insureds filed claims for all covered losses and the captive paid them generally reserve’s direct written policies contained the necessary terms to make them valid and binding insurance and they were signed by representatives of reserve and the insureds we agree with respondent however that the direct written policies were cookie cutter policies the policies on their face indicate that they were the copyrighted material of capstone and capstone employees testified at trial that they administered many of the same policies for all of their clients in many instances the policies were not reasonably suited to the needs of the insureds particularly rocquest and zw both of which had extremely limited operations peak did file one claim under one of the direct written policies and reserve paid the claim however the evidence of this claim that reserve provided does not show that either party performed due diligence to determine whether the claim was actually covered by the relevant policy payment of the claim on reserve’s behalf was handled by an employee of peak evidence regarding the validity of peak’s policies is mixed and we conclude it is a neutral factor reasonableness of premiums reserve put forward experts to opine that the premiums charged for its direct written policies during the tax years in issue were reasonable capstone employees particularly mcneel were responsible for determining the premium amounts for the policies zumbaum and weikel always approved the amounts that capstone advised and zumbaum testified that he was aware that the amounts would generate substantial deductions for peak in preparing the rating worksheets for reserve’s policies mcneel used rating bases specific to peak’s business and he applied base rates that were within ranges shown on capstone’s base rate spreadsheet mcneel produced the base rate spreadsheet by reviewing the premiums that other capstone entities had charged for various lines of coverage capstone obtained pricing indications from employees of mid-continent mcneel testified that these indications were critical to capstone’s pricing methodology and were used to establish the base rates for policies shown on the base rate spreadsheet despite the methodology that reserve has shown capstone used internally to calculate premiums there are a number of factors which indicate that the premiums that the insureds were required to pay under the direct written policies were not reasonable in relation to the risk of loss for peak paid insurance expenses of dollar_figure for peak and two affiliates that had no active business operations were obligated to pay premiums of dollar_figure and this was in addition to the premiums that peak continued to pay for third-party commercial insurance reserve’s policies covered only losses that were not covered by peak’s third-party policies peak’s general liability policy with emc had a policy limit of dollar_figure million and covered several major categories of risks including personal injury and products completed operations liability seven of the policies had retroactive dates for the punitive wrap liability policy was retroactive and it had a combined premium of dollar_figure and a policy limit of dollar_figure million for both and the premium for the punitive wrap liability policy was dollar_figure and the aggregate coverage was dollar_figure reserve provided no explanation as to why the policy limit was decreased to dollar_figure and why a policy for four years with greater coverage cost only approximately dollar_figure more than a policy for one year with half the coverage six of the policies had no look-back provisions for the regulatory changes policy had a policy period from date to date and the premium was dollar_figure and the policy limit was dollar_figure million for both and the premium for the regulatory changes policy had a premium of dollar_figure and a limit of dollar_figure reserve provided no explanation for why the limit was reduced from dollar_figure million for one month of coverage to dollar_figure for a year of coverage it also provided no explanation why more was spent for one month of insurance coverage than a year of coverage reserve contends that peak was on a superfund site and could have been exposed to pollution liability for which no third-party coverage was available peak itself did not engage in mining practices that spread pollutants and it already had systems in place to control the fluid runoff when it cleaned equipment used in polluted mines in peak had operated in osburn continuously for over years reserve provided no evidence that peak had ever incurred costs during that time for excess pollution liability in his testimony zumbaum indicated that emc’s refusal in to cover the full amount needed to repair peak’s damaged roof was a reason for obtaining additional insurance in he testified that peak incurred a dollar_figure expense to repair the roof although no documentation was produced to substantiate the amount of the loss zumbaum also testified about having to pay additional taxes for tax years prior to the tax years in issue his testimony did not include how much additional tax was owed despite zumbaum’s purported discontent with emc’s coverage peak subsequently kept its policies with emc reserve has failed to explain why peak would maintain its full set of third-party commercial insurance coverage which it contends was insufficient even after it paid roughly more for additional coverage from reserve zumbaum did not know which of peak’s policies with reserve would have covered a loss like the one that was not covered by emc in date zumbaum testified that in peak’s business was growing and that he expected it to continue growing during the next few years he testified that he and weikel had concerns about additional risks as the business grew however the rating worksheets that capstone produced for calculating reserve’s premiums reflect that peak’s projected sales stayed the same for all of the tax years in issue peak actually had fewer employees in than it did in reserve contends that if one of peak’s products had failed then peak would have been liable there is no convincing evidence that legitimate concerns about this kind of liability should have been greater in than in previous years and during the tax years in issue peak continued to maintain substantial commercial insurance coverage with third-party insurers the feasibility study provided no information on the probability of a loss event that the direct written policies covered it also did not explain in detail how the direct written policies would supplement peak’s existing insurance peak filed only one claim under reserve’s policies during the tax years in issue which occurred about one month after reserve’s incorporation for the remainder of the tax years in issue peak and the other insureds did not file any claims or report any additional losses this supports our conclusion that any purported concerns about increased risks for the insureds were unfounded in cases involving brother-sister captive arrangements in which we determined that the premiums charged were reasonable we have also found that the arrangement under scrutiny was undertaken principally to achieve a business_purpose see eg rent-a-center inc v commissioner t c pincite the principal objective of the arrangement was to reduce costs improve efficiency obtain otherwise unavailable coverage and provide accountability and transparency securitas holdings v commissioner at finding the captive insurance arrangement at issue provided more cost-effective insurance coverage than would have otherwise been available generally we conclude that premiums are reasonable when it can be shown that the amounts agreed upon by the parties were the result of arm’s-length negotiations see r v i guar co subs v commissioner t c pincite harper grp v commissioner t c pincite in determining whether an arrangement constitutes insurance in the commonly accepted sense we consider more than whether the premiums chosen can be arrived at by actuarial means we consider whether the facts demonstrate that the terms of the arrangement were driven by arm’s-length considerations see r v i guar co subs v commissioner t c pincite finding the subject policies constituted insurance in the commonly accepted sense because the policies’ terms correspond to and are driven by the characteristics and business needs of the underlying transactions the facts do not reflect that peak had a genuine need for acquiring additional insurance during the tax years in issue there was no significant history of losses that would justify such a drastic increase and zumbaum’s testimony that he was concerned about increased risks beginning in did not support a significant increase in insurance coverage all the direct written policies included a provision that the coverage afforded by the policy would be valid only after insurance coverage from other insurers was exhausted peak had never come close to exhausting the policy limits of its third-party commercial insurance coverage with respect to premiums the facts and circumstances of this case demonstrate that the direct written policies were not the result of arm’s-length negotiations taking into consideration all the surrounding facts and circumstances we conclude that no unrelated party would reasonably agree to pay reserve the premiums that peak and the other insureds did for the coverage provided by the direct written policies although capstone calculated reserve’s premiums using objective criteria and what appear to be actuarial methods the absence of a real business_purpose for reserve’s policies leads us to conclude that the premiums_paid for the polices were not reasonable and not negotiated at arm’s length payment of claims reserve paid the one claim that peak filed during the tax years in issue as we noted in connection with other factors the circumstances surrounding the payment of that claim were unusual although this factor weighs slightly in reserve’s favor we do not regard the payments made in connection with the stillwater loss as overwhelming evidence that reserve’s direct written or reinsurance policies constituted insurance in the commonly accepted sense conclusion reserve was organized and regulated as an insurance_company and it satisfied the regulatory requirements of its domicile jurisdiction it also paid a claim filed under one of its policies however it was not operated as a bona_fide insurance_company and there was no legitimate business_purpose for the policies that reserve issued for the insureds the direct written policies increased peak’s insurance coverage and expenses for the tax years in issue when it also continued to hold policies with third-party insurers in the light of all the facts and circumstances the premiums charged for the policies were unreasonable we conclude that reserve’s transactions were not insurance transactions in the commonly accepted sense iii taxability of reserve’s revenue we concluded that reserve did not issue insurance or reinsurance contracts during the tax years in issue and therefore it did not receive more than of its gross_receipts from insurance premiums see sec_501 sec_816 because reserve is not an insurance_company it is not eligible to make an election under sec_953 sec_953 applies only to a foreign company which would 3since we conclude reserve’s transactions were not insurance transactions we do not need to address respondent’s argument that reserve’s insurance and reinsurance arrangements lack economic_substance qualify as an insurance_company under subchapter_l of the code if it were a domestic_corporation see sec_953 because reserve was not eligible to make an election under sec_953 for the tax years in issue it should be treated as a foreign_corporation see sec_953 for each of the tax years in issue reserve reported the gross premiums for the direct written policies and the reinsurance agreements as program service revenue on forms for each of the tax years in issue reserve also reported revenue from investment_income and for and it reported other revenue sec_881 generally imposes a tax of on fixed or determinable annual or periodical income fdap_income received by a foreign_corporation from sources within the united_states if the income is not effectively connected with the conduct of a u s trade_or_business fdap_income includes interest dividends rents salaries wages premiums annuities compensations remunerations and emoluments sec_881 it includes all income included in gross_income under sec_61 except for items specifically excluded by the regulations sec_1_1441-2 income_tax regs the u s payors of fdap_income are generally required to deduct and withhold therefrom an amount equal to the tax imposed by sec_881 see sec_1441 and sec_1442 in the notice respondent determined that the amounts reported as reserve’s program service revenue were taxable as fdap_income from sources within the united_states and were subject_to the withholding_tax pursuant to sec_881 respondent conceded that the withholding_tax should not apply to the amounts for the tax years in issue which reserve contends were gross premiums received for the coinsurance contracts which are dollar_figure dollar_figure and dollar_figure respectively respondent maintains that the remainder of reserve’s self-reported program service revenue is taxable under sec_881 reserve contends that if the payments it received for the tax years in issue were not for insurance then amounts received from its affiliated insureds should be treated as contributions to capital or nontaxable advances or deposits it contends that if we conclude that it had taxable revenue then it is entitled to deductions in computing its taxable_income reserve bears the burden of showing that the income it received is not fdap_income as respondent determined in the notice see rule a reserve did not produce evidence which showed that the amounts at issue are not fdap_income subject_to the tax we reject reserve’s contention that the amounts it received during the tax years in issue were capital contributions or nontaxable deposits zumbaum and weikel capitalized reserve shortly after its organization with dollar_figure as required by anguillan law the record does not reflect that the parties to the purported insurance transactions treated or intended the amounts paid to reserve as additional capital contributions see bd of trade v commissioner 106_tc_369 holding that a payor’s motive controls whether a payment is a contribution_to_capital reserve failed to specify why the payments might otherwise be treated as nontaxable deposits there is no evidence indicating that the parties intended the payments as loans or gifts see 85_tc_934 holding that the most critical consideration in determining whether a transfer is a gift is the transferor’s intention 55_tc_85 holding that an essential element of a loan is that the recipient intends to make repayment and the person advancing the funds intends to enforce such repayment reserve contends it should be allowed deductions for the tax years in issue it bears the burden_of_proof on this issue see 503_us_79 292_us_435 it contends that under sec_1_882-4 income_tax regs it had reasonable_cause for filing forms rather than forms 1120-f however even if reserve established that it had reasonable_cause for filing incorrect returns we would not conclude that it is entitled to deductions sec_1_882-4 income_tax regs provides generally that deductions are allowed to a foreign_corporation only to the extent they are connected with gross_income which is effectively connected or treated as effectively connected with the conduct_of_a_trade_or_business in the united_states reserve failed to establish that it was engaged in or received income treated as income effectively connected with a trade_or_business_within_the_united_states we sustain respondent’s determination in the notice that for the tax years in issue reserve had fdap_income from sources within the united_states which is subject_to the tax under sec_881 reserve has not met its burden of proving its entitlement to any deductions to reflect the foregoing decision will be entered under rule
